Citation Nr: 0118267
Decision Date: 07/12/01	Archive Date: 09/12/01

Citation Nr: 0118267	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  93-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


DECISION TO VACATE

The veteran served on active duty in the Armed Forces from 
March 1941 to November 1945.  

The Board issued a decision in February 1995 concluding that 
residuals of an injury of the cervical spine were not 
incurred in or aggravated by military service.  The veteran 
appealed to the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1, 1999) (Court).  

In a memorandum decision dated in January 1997, the Court 
vacated the Board's February 1995 decision and remanded the 
case to the Board for certain additional actions; in 
particular, the Board was instructed to consider the 
applicability, if any, of 38 U.S.C.A. § 1154(b) when 
adjudicating the veteran's claim.  The Court entered judgment 
in February 1997 and the case was returned to the Board.  

In a decision dated October 31, 2000, the Board denied the 
veteran entitlement to service connection for residuals of an 
injury of the cervical spine.  The basis for the decision was 
that there was no persuasive medical evidence that the 
veteran suffers from any residuals of an alleged cervical 
spine injury that had occurred during service, to include 
cervical spondylosis, first shown years after he was 
separated form military service.  However, review of the 
Board's October 2000 decision reveals that the decision does 
not reflect explicit consideration of 38 U.S.C.A. § 1154(b), 
as instructed by the Court.  

Pursuant to 38 C.F.R. § 20.904(a)(1) (2000), an appellate 
decision may be vacated by the Board at any time upon request 
of the appellant or representative, or on the Board's own 
motion.  A decision should be vacated where there is a 
failure to afford due process in a prior appellate review, 
such as the failure to explicitly address consideration of a 
particular regulation.  


Accordingly, the Board's October 31, 2000, decision is hereby 
vacated.  A de novo decision will be rendered in this case.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 





Citation Nr: 0028808	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  93-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 1941 to November 1945.  

In January 1989, the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran entitlement to service connection for the residuals 
of an injury to the cervical spine.  The RO confirmed its 
decision in October 1991 and December 1992.  The veteran 
appealed to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in February 1995, concluding that 
residuals of an injury of the cervical spine were not 
incurred in or aggravated by military service.  The veteran 
appealed to the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1, 1999) (Court).  

In a memorandum decision dated in January 1997, the Court 
vacated the Board's February 1995 decision and remanded the 
case to the Board for certain additional actions.  The Court 
entered judgment in February 1997 and the case was returned 
to the Board.  

In September 1997, in compliance with the Court's directives, 
the Board remanded the case to the RO for further 
development, including adjudicative action on the claims for 
service connection for a hairline fracture of the skull, 
hypertension, and dizziness/loss of balance.  In May 1998, 
the RO again denied service connection for residuals of an 
injury to the veteran's cervical spine.  The same decision 
also denied service connection for a hairline fracture of the 
skull, for hypertension, and for dizziness/loss of balance.  
In May 1998, the veteran was sent a Supplemental Statement of 
the Case which pertained solely to the issue of service 
connection for residuals of a cervical spine injury, and 
cover letter informing him of his appellate rights.  Enclosed 
with a separate notification letter to the veteran, dated in 
June 1998, was a copy of the RO's May 1998 decision.  In July 
1998, the RO received the veteran's written response to its 
May 1998 decision and the case was returned to the Board.  

Because of noncompliance with the directives of its September 
1997 remand, the Board again remanded the case in October 
1998.  In that remand, the Board liberally construed the 
veteran's July 1998 written response to the RO's May 1998 
decision as a Notice of Disagreement as to the issues of 
service connection for a hairline skull fracture, 
hypertension, and dizziness/loss of balance.  In its remand, 
the Board instructed the RO to issue to the veteran and his 
representative a Statement of the Case on those issues and, 
advised the veteran and his representative that if they 
wished to obtain appellate review of those issues, a timely 
Substantive Appeal must be filed.  A Statement of the Case, 
with a cover letter informing the veteran of his appellate 
rights, was sent in November 1998 to the veteran and his 
representative.  However, the claims file does not contain 
any Substantive Appeal on the issues of service connection 
for a hairline skull fracture, for hypertension, or for 
dizziness/loss of balance.  The claims file has been returned 
to the Board for further appellate consideration of the 
single issue for which a timely appeal has been perfected. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appeal has been obtained by the RO.

2.  Although the veteran has presented lay statements 
indicating that he was hit in the head during an in-service 
crash landing in 1945, there is no objective evidence to 
establish that he suffered an injury to the cervical spine 
during service.

3.  There is no persuasive medical evidence that the veteran 
currently suffers from any residuals of an alleged cervical 
spine injury during service, to include cervical spondylosis, 
first shown years after the veteran was separated from 
military service.  



CONCLUSION OF LAW

Residuals of an injury of the cervical spine were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records show that, in June 
1945, the veteran was transferred from the 204th General 
Hospital in Guam to the General Hospital at Oahu, upon the 
recommendation of the flight surgeon.  The veteran was 
treated for defective hearing, perceptive in nature, due to 
exposure to loud noises during his Army career with the Air 
Force, and for tinnitus aurium, moderate, on the right, and 
secondary to his defective hearing.  In a clinical report, 
the veteran's flight surgeon stated that he had observed the 
veteran since August 1944.  His comments were limited to the 
veteran's loss of hearing and he recommended that the veteran 
be relieved from duties involving flying, and favorably 
considered his discharge from service due to his hearing 
loss.  A report of separation examination, dated in November 
1945, shows that the veteran was hospitalized for one month; 
however, the report does indicate the reason for the 
hospitalization.  No musculoskeletal defects were noted at 
the time of the examination.  The veteran's service medical 
records do not contain specific reference to any injury of 
the cervical spine.

The claims file contains a copy of an August 1945 report 
showing that on April 13, 1945, a B-29 aircraft, piloted by 
Airplane Commander [redacted], 1st. Lt., Air Corps, 
93rd Bombardment Squadron, sustained major battle damage 
while making an emergency landing at Iwo Jima.  The report 
does not mention injuries sustained by the crew.

The veteran first applied for VA pension or compensation in 
November 1945.  At that time, he claimed that he was 
hospitalized for one month at the 204th General Hospital at 
Guam in July 1945 for tinnitus.  He also reported that he had 
been hospitalized for influenza for five weeks in April 1941.  
He did not report treatment for injuries to his head or 
cervical spine.

VA examined the veteran on multiple occasions following his 
discharge from service.  Examination reports, dated in June 
1946, November 1948, December 1949, April 1957, and July 1959 
reveal no complaints or findings referable to residuals of an 
injury of the cervical spine.

In April 1988, the veteran filed a claim for service 
connection for residuals of an injury of the cervical spine.  
He reported that he had been flying in a B-29 when his plane 
was attacked; several engines were knocked out and the plane 
was forced to land during the battle of Iwo Jima.  He related 
that, as the plane landed, it hit a truck on the landing 
strip.  The veteran claims that he was struck on the head 
with a coffee jug and in 1967, he began to experience 
numbness in his left leg.  A ruptured disc in the neck was 
diagnosed and eventually required surgery.

In support of his claim, the veteran submitted copies of 
private medical records dated from May 1967 to April 1969.  
The records include a summary of hospitalization, an 
operative report, a pathology report, outpatient treatment 
notes, and X-ray reports. In a hospital note dated in May 
1967, it was reported that the veteran was seen for 
complaints of numbness in his fingers and arms, coldness in 
his left arm and leg, and hypersensitivity to pain in his 
right thigh.  The veteran claimed that the onset of the 
described symptoms began in September 1965 after hanging a 
bird feeder.  A separate report, dated in July 1967, shows 
that the veteran said his symptoms began after throwing a 
rock.  In a third report, also dated in July 1967, it was 
reported that the veteran began to experience the described 
symptoms after he turned his neck while throwing a barrel of 
sugar.  It was also reported that, in November 1966, the 
veteran has sustained a whiplash injury in an automobile 
accident.  He underwent the removal of the disc at C5- 6 
level with anterior fusion in July 1967 for a diagnoses of 
cervical spondylosis and a ruptured disc with spinal cord 
compression at C5-6.  In a report of neurological 
examination, dated in April 1969, the previous surgery was 
noted.  The veteran stated that he had experienced 
considerable improvement since his operation and stated that 
his neck felt perfectly normal.

The VA examined the veteran in December 1988.  At that time, 
he reported that he had been involved in an airplane crash in 
1945 and that, during the accident, a flying object struck 
his head.  He reported that he began to experience a hearing 
loss and tinnitus following this accident.  Following 
examination, the impressions included residual of trauma as 
described, residuals of cervical disc surgery as described, 
and a neurological deficit involving the right lower 
extremity, possibly due to cerebral insult.  The examiner 
noted that it was difficult to correlate the finding in the 
right lower extremity with any injury to the cervical disc as 
described.

In support of his claim, the veteran testified before a 
hearing officer at the RO in March 1992.  He related how he 
was aboard a B-29 when it was attacked, caught on fire, and 
forced to land at Iwo Jima.  He also described how he was 
thrown against the right side of the aircraft and how he was 
struck on the head by a huge coffee jug.  He reported that he 
had trouble with his hearing after the accident and did not 
feel comfortable participating in strenuous physical 
activities.  He stated that the neurological symptoms came on 
very slowly and that he saw doctors in the 1950's for his 
complaints.  He also reported that in 1966 he was involved in 
a minor automobile accident that did not produce any new 
symptoms referable to his neck.  

The veteran has submitted several statements in support of 
his claim from men who served with him.  In a statement from 
[redacted], received at the RO in October 1991, he indicated 
that the veteran had been struck on the head by a Thermos 
jug.  In an October 1992 statement from [redacted], he 
indicated that during the crash, a piece of equipment hit the 
veteran on the head, knocking him out.  In an October 1992 
statement from [redacted], he reported that the crew was 
severely tossed about during the landing of the B-29 and that 
the veteran did not rejoin the crew as he had been injured.  
In a statement of October 1992, [redacted] reported that the 
veteran was unconscious for a period of time after the crash 
landing at Iwo Jima because he had been struck on the back of 
the head by some object.  In a statement dated in September 
1992, [redacted] gave essentially the same account.  [redacted]
[redacted] submitted a statement dated in October 1992 in 
which he reported the events leading up to and following the 
airplane crash in April 1945, but did not relate any specific 
injury caused to the veteran.  In an October 1992 statement, 
[redacted] reported that the veteran was hit on the 
head by a bottle in the crash, was hospitalized, and did not 
return to the crew.  In statements dated in September 1992, 
[redacted] stated that he flew with the veteran in 
service, but was in a different part of the plane when the 
crash occurred and he had no personal knowledge of what 
happened to the veteran; [redacted] reported that a Thermos 
bottle hit the veteran on the head, knocking him unconscious.  

In a statement from R. E. Ober, M.D., dated in March 1992, he 
related that he had been the veteran's physician from 1955 to 
1967.  He reported that he had treated the veteran for 
complaints of "coldness" in his left leg during that time 
period.  He indicated that his complaints were associated 
with a circulatory problem, possibly Raynaud's disease.  He 
also noted that the veteran had given a history of having 
been injured in April 1945 in an airplane crash.  

Private treatment records show that a bone scan was performed 
on the veteran in December 1988.  It revealed, among other 
things not currently at issue, that there was increased 
activity in the right parietal region of the skull and 
cervical spine compatible with pervious trauma.  

The veteran underwent another private bone scan in December 
1993.  It revealed that increased activity within the lower 
cervical spine was more pronounced than it was on the study 
from 1988.  The opinion was that the change might be 
secondary to degenerative disease; however, a fracture or 
neoplastic involvement could not be excluded.  

In a January 1994 statement, W. Daugherty, M.D., related that 
the veteran's condition was quite characteristic of a very 
chronic cervical myelopathy that was probably related to 
degenerative joint disease and disc disease.  He further 
related that the veteran's history dated back at least 
twenty-five years.  An MRI of the cervical spine was 
suggested.  The report of the January 1994 MRI revealed 
moderate to severe central spinal stenosis at the C4-5 level, 
secondary to a posterior osteophytic ridge at the bulge of 
the annulus fibrosus and moderate bilateral foraminal 
stenosis at that level secondary to uncovertebral 
osteophytes; moderate bilateral foraminal stenosis at the C5-
6 and C6-7 levels; and status post anterior cervical fusion 
of C5 and C6.  

In a statement from A. Day, M.D., a neurologist at the 
University of Florida, he noted that the veteran's MRI showed 
a fused C5-6 space, a significant cervical stenosis at C4-5 
secondary to spondylosis, and a mild disc bulge at C6-7.  He 
recommended the veteran undergo an anterior cervical 
diskectomy and fusion, which was performed in March 1994.  

In an April 1997 special report authored by Dr. Daugherty, he 
related that the veteran had discussed his pending disability 
determination relative to an airplane accident, which 
occurred during World War II in 1945-specifically, whether 
the airplane accident could have been causally related to his 
subsequent cervical spondylosis requiring initial disc 
surgery in 1967.  The veteran related his history to the 
physician, which included a description of the 1945 airplane 
incident and the injuries he sustained therefrom; that he was 
relatively free of symptoms until "sometime in the late 
1950's" consisting of a cold sensation of this left foot 
and, a few years later, some numbness over the anterior 
surface of the thigh; and that he had been evaluated in 1967 
for his complaints and found to have significant cervical 
spondylosis with a C5-6 disc protrusion, which was surgically 
treated.  The veteran also reported that a minor motor 
vehicle accident took place in 1967, well after the onset of 
his preoperative symptoms.  At that time, it was a very minor 
scrape and he did not perceive any neck pain and he did not 
have any distinct known neck injury per se.  Based on the 
medical history as related by the veteran, Dr. Daugherty 
offered that it is possible that the airplane accident with 
the initial shock-like sensations into both arms did 
represent a significant neck injury.  He further related that 
it was quite clear from the veteran's medical record and his 
history that he had symptoms years prior to the minor motor 
vehicle accident in 1967; therefore, that accident could not 
have caused his lower extremity symptoms.  In summation, Dr. 
Daugherty noted that in analysis of the situation, he was 
very significantly limited because of the long historical 
timeline and lack of precise medical records from the 1945 
incident and, since he did not have the report of the 1967 
myelogram, he was not able to review it.  In this situation, 
the physician opined that the causality of the veteran's 
cervical spondylosis demonstrated in 1967 is indeterminate 
and he could not, at that time, to a reasonable degree of 
medical probability, state that the cervical spondylosis was 
directly causally related to the 1945 airplane crash, 
although this was a possibility.  

The report of the veteran's February 1998 VA examination 
reflects current findings pertaining to the veteran's 
cervical spine.  During the examination, he provided a 
detailed and lengthy history.  In essence, he was found to 
have a normal neurological examination without a focal 
deficit.  He did not have clinical evidence of myelopathy or 
radiculopathy.  The examiner noted that the veteran may have 
had cervical spondylosis, but it had been corrected 
surgically.  

In an addendum to the veteran's February 1998 VA examination, 
the examining physician wrote in April 1998 that, after he 
had reviewed the veteran's history, claims file, the report 
of his own neurological examination of the veteran, and doing 
research of the medical literature, it was opinion that it is 
extremely unlikely the veteran's cervical spondylosis is 
related to the head injury he sustained in an airplane crash 
during World War II.  

The veteran's October 1998 VA outpatient treatment report 
indicates he was examined and found to have internal rotation 
of the left lower extremity with a scissors gait and some 
features of spastic gait, ankle clonus and increased tone of 
the lower limbs.  The etiology given was most likely a 
cervical spondylosis or Forester's disease, also known as 
cervical spondylosis or diffuse idiopathic spondylitic 
hyperostosis.  

The veteran underwent VA examination in September 1999.  The 
examining neurologist noted he had reviewed the claims file.  
The report of the examination notes a history of events, to 
include a recount of the 1945 airplane crash, that the 
veteran was struck by a heavy canister on the right side of 
his head in the crash, the development of neurologic symptoms 
and subsequent surgeries.  Following the examination, the 
neurologist offered his opinion that the veteran has residual 
neurologic defects secondary to cervical spinal stenosis.  It 
was also his opinion that the veteran's condition was brought 
on by the accident as described, which occurred during the 
crash landing of his aircraft.  

In November 1999, the RO requested that the VA neurologist 
who had previously examined the veteran review all evidence 
of record and provide an addendum to his September 1999 
report setting forth the rationale, based on evidence, for 
his opinion.  In response, Dr. Levine reviewed the record and 
referenced a document that was dated August 5, 1988, called 
Statement of Representative in Appealed Case, which stated 
that from a period of March 1941 through November 1954, the 
veteran sustained an injury to his cervical spine while 
involved in an airplane crash, followed by problems with his 
neck.  While the physician noted that he was unable to find 
in the veteran's chart any specific references to the injury 
by the veteran, he noted his belief that the statement was 
rather clear.  Based on the statement, Dr. Levine again 
expressed that it was his opinion that the veteran did injury 
his neck at the time of the crash and that it was the 
precipitating cause of the eventual surgery that was 
performed on his neck.  

In March 2000, the RO pointed out that the VA neurologist's 
opinion appeared to be based on a statement submitted by the 
veteran's representative in support of the veteran's claim, 
which was not supported by the facts in the case.  Dr. Levine 
was requested to provide an opinion based on the evidence, 
not on the veteran's reported history, and to provide 
complete rationale for his opinion.  

In May 2000, the VA neurologist submitted an additional 
statement indicating that he had reviewed his previous 
remarks and examination results.  He noted that it was true 
that there is no mention in the veteran's medical records, 
including his discharge summary from service, of the veteran 
having a neck problem.  He further noted that the history, as 
reported by the veteran and his representative in support of 
the claim, had been recorded by the doctor in his earlier 
statement.  The physician rescinded his earlier opinions and 
concluded that, as indicated by the records reviewed, the 
veteran's neck problems are not related to his military 
service.  

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claim for service 
connection for residuals of a cervical spine injury is "well 
grounded," meaning he has submitted evidence sufficient to 
show that the claim is at least "plausible...or capable of 
substantiation."  See Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  In addition, the Board is satisfied that 
the directives of the Board's remands have been accomplished 
to the extent possible, that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with the duty to assist in the 
development of facts pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a).  

In both correspondence and by personal testimony, the veteran 
has contended that he sustained a neck injury in an airplane 
crash while he was in the military service during World War 
I; that he was hospitalized following the injury; and since 
that time, he has experienced neck problems and has had to 
undergo multiple cervical spine surgeries.  Following a 
careful review of the record in its entirety, however, the 
Board must conclude that the veteran's claim for service 
connection for residuals of a cervical spine injury is not 
supported by persuasive evidence.  

Initially, the Board notes that the record contains no 
specific evidence that the veteran, in fact, injured his 
cervical spine during service.  The veteran has asserted, and 
has submitted lay statements from former service comrades to 
the effect that, he hit on the head by an object in an 
airplane crash landing in April 1945.  There is also lay and 
medical evidence indicating that was subsequently 
hospitalized.  Significantly, however, there is absolutely no 
specific evidence of any cervical spine injury (or any 
alleged residuals thereof) during service or for many years 
thereafter.  Notwithstanding the veteran's assertions to the 
contrary, the Board is satisfied that all available service 
medical records (as well as early post-service private 
treatment records, submitted by the veteran, himself), have 
been associated with the record.  The Board finds it 
significant that neither the service medical records, to 
include the reference to a nonspecific hospitalization, the 
veteran's application for VA compensation or pension made in 
1945, nor private and VA medical records through 1988, 
demonstrate that the veteran complained of, or was treated 
for, a cervical injury occurring in service.  
Parenthetically, the Board notes that the evidence does 
indicate that the veteran was hospitalized for complaints of 
hearing loss and tinnitus and that service connection was 
established for these disorders by a rating decision of 
November 1947.  It is reasonable to conclude that if the 
veteran had been treated in service for complaints associated 
with his cervical spine, he would have complained about it or 
at least mentioned such an injury by history at the time 
examined prior to discharge, on his subsequent application 
for VA pension or compensation, or during any of the multiple 
VA examinations performed prior to 1988.  

Private medical of record show that, in 1967, the veteran was 
seen with a two-year history of complaints relating to 
numbness in his fingers and arms, coldness in his left arm 
and leg, and hypersensitivity to pain in his right thigh.  
This is the first clinical documentation evidencing 
complaints, treatment, or diagnoses of cervical spine 
problems.  The contemporaneous reports of medical treatment 
note that recently he had been seen for complaints of 
numbness in his fingers and arms, coldness in his left arm 
and leg, and pain hypersensitivity in his left thigh.  He had 
had those symptoms since September 1965 and he had noted the 
onset of his complaints after hanging a bird feeder.  He had 
bent back to fling a rock and felt two electric shocks 
running up his arms.  The contemporaneous medical reports 
also note that the veteran had been involved in an automobile 
accident in 1966, sustaining a whiplash injury.  Given this 
history, the veteran underwent myelogram, which revealed a 
defect across the middle of C5-6, and he underwent disc 
removal with anterior cervical fusion in 1967.  An airplane 
crash landing in April 1945 was not reported as a possible 
source of the veteran's spinal cord compression at C5-6.  
Furthermore, up until this time, there is no mention anywhere 
of the veteran either ever having been in an airplane crash 
in 1945 or of him sustaining any injury to his cervical spine 
during the crash landing.  In fact, no mention of the 1945 
crash landing is shown in the record, or cervical spine 
injury residuals alleged, until 1988.  

Thus, the Board finds that the record does not establish, by 
persuasive evidence, that the veteran, in fact, suffered a 
cervical spine injury during service, notwithstanding the 
assertions now advanced in connection with his claim for VA 
benefits.  The Board also has reviewed all of the medical 
opinions pertaining to the etiology of the veteran's post-
service cervical spine problems, and finds that those 
opinions preponderate against the veteran's claim for service 
connection.  

In this regard, the Board notes that Dr. Ober indicated that 
he had treated the veteran between 1955 and 1967.  He stated 
that the veteran's complaints were initially associated with 
a circulatory problem, possibly Raynaud's disease, and that a 
diagnosis of spinal cord damage was eventually made in 1967 
after the veteran complained of additional symptoms.  The 
Board points out, however, that Dr. Ober has admitted that 
his statement was based on his own recollection, since his 
contemporaneous clinical records had been destroyed; thus, 
any statement by him is of limited probative value.  
Significantly, moreover, his statement does not include any 
specific opinion that the veteran's problems were related to 
service (to include the alleged injury sustained therein). 

In his April 1997 special report, Dr. Dougherty indicated 
that such a relationship is possible.  However, his opinion 
clearly is based on a history as related by the veteran both 
at that time and earlier in 1994 when the physician had first 
examined the veteran.  Given that history, which included 
reference to the 1945 airplane crash (which, as noted above, 
is not shown to have resulted in a cervical spine injury), he 
opined that it was possible that the airplane accident with 
initial shock-like sensation represented a significant neck 
injury.  The physician also noted, however, because of the 
long period between the crash and current medical evaluation 
and lack of precise medical records from the time of the 1945 
crash, he thought that the causality of the veteran's 
cervical spondylosis in 1967 was indeterminate.  Aside from 
the speculative nature of the physician's opinion, the Board 
notes, again, that the doctor's statements were based upon a 
history as related by the veteran and not on a review of the 
record.  

After review of the veteran's history, his records, his 
personal examination of the veteran in February 1998, and 
research of the medical literature, a VA physician opined 
that it was extremely unlikely that the veteran's cervical 
spondylosis was related to the head injury the veteran 
sustained in an airplane crash during World War II.  

Finally, the Board notes that he VA neurologist's preliminary 
medical opinion that the veteran's cervical spine disorder 
was related to the 1945 crash was based on a narrative of 
events related to him by the veteran, as well as on his own 
examination of the veteran.  A couple of months later, the 
physician reiterated his opinion, only this time, he relied 
on a statement of events related by the veteran's 
representative in support of the veteran's claim and not on 
the record.  When instructed to provide an opinion based on 
medical examination of the veteran and evidence of record, 
and not on the veteran's own reported history, the VA 
neurologist conceded that, after review of the record, that 
there was no documentation to support the claim, other than 
the veteran and his representative's statements.  The 
physician rescinded his previous opinion and indicated that 
the problems the veteran was having with his neck were not 
related to service.  

The Board notes that the Court has offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court has instructed that it should be based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical opinion that the physician reaches.  See 
Harder, 5 Vet. App. at 188; Guerrieri, 4 Vet. App. at 470-71.  
Although an examiner can render a current diagnosis based on 
an examination of the veteran, without a thorough review of 
the record, the examiner's opinion regarding the etiology of 
the diagnosed condition can be no better than the facts 
alleged by the veteran.  See generally, Guimond v. Brown, 6 
Vet. App. 69 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).  Further the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has given great weight to the well reasoned medical 
opinions of record that were based both on the physicians' 
review of the veteran's documented medical history and 
physical examinations of him.  See Harder v. Brown, 5 Vet. 
App. 183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Thus, the Board finds that the opinions of 
the VA physicians who examined the veteran in February 1998 
and September 1999, and carefully reviewed his documented 
medical history, are more probative of the question of 
whether the veteran's cervical spine problems are related to 
his active military service.  Significantly, both physicians 
ultimately offered opinions that militate against the 
veteran's claim. 

The Board does not doubt the veteran's sincere belief that 
his cervical spine problems are related to the 1945 airplane 
crash landing.  Nevertheless, in the absence of persuasive 
evidence linking his post-service cervical spine disabilities 
to service, his claim must fail.  It is undisputed that the 
veteran, his former service comrades, and his representative 
are competent to offer evidence as to facts within their 
personal knowledge, and the veteran's symptoms.  However, as 
lay persons without medical training or expertise, none is 
competent to render an opinion on a medical matter, such as 
the diagnosis for, or, in this veteran's case, the etiology 
of, a disability.  See Anderson v. West, 12 Vet. App. 491, 
496 (1999); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

Thus, the Board determines that, even if the veteran did 
sustain a blow to the head during a crash in service, he did 
not incur an injury of the cervical spine as a result 
thereof.  The lack of a reference to a cervical spine injury 
sustained in April 1945, in either the medical records on 
file or by the veteran, until 1988, weighs heavily against 
the veteran's current assertions as to an in-service cervical 
spine injury.  Further, on the question of a relationship 
between the veteran's post-service cervical spine 
disabilities and service, the most probative medical evidence 
of record weighs against the veteran's claim. 

In light of the foregoing, the Board must conclude that there 
is no persuasive medical evidence that the veteran suffers 
from any residuals of an alleged cervical spine injury during 
service, to include cervical spondylosis, first shown years 
after the veteran was separated from military service.  
Hence, the criteria for a grant of service connection for 
claimed residuals of a cervical spine injury are not met.  In 
reaching this decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1991).


ORDER

Service connection for residuals of a cervical spine injury 
is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

